                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GERALD MCNEILL, JR. and                      :
RITA MCNEILL, h/w
     Plaintiffs,
                                             :           CIVIL ACTION
         v.                                              NO. 19-0843

WAL-MART and WAL-MART                        :
STORES, INC.
     Defendants.


                                          ORDER


      AND NOW, this 19th day of March 2020, upon consideration of Defendants’ uncontested

Motion for Summary Judgment (ECF No. 20), it is hereby ORDERED as follows:

              (1)     Defendants’ Motion (ECF No. 20) is GRANTED in accordance with this
                      Court’s accompanying Memorandum;

              (2)     Judgment shall be entered IN FAVOR OF DEFENDANTS WAL-MART
                      and WAL-MART STORES, INC. and AGAINST PLAINTIFF GERALD
                      MCNEILL, JR. and RITA MCNEILL; and,

              (3)     The Clerk of Court shall mark this matter CLOSED.


                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II   J.
